NUMBERS 13-13-00544-CR, 13-13-00545-CR, &
                             13-13-00546-CR

                             COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


MARKUS ANTONIUS GREEN,                                                       Appellant,

                                            v.

THE STATE OF TEXAS,                                                           Appellee.


                    On appeal from the 24th District Court
                          of DeWitt County, Texas


                           ORDER OF ABATEMENT

                 Before Justices Garza, Benavides, and Perkes
                               Order Per Curiam
      These causes are before the Court on appellant’s motion to direct the trial court to

correct remediable errors pursuant to Rule 44.4 of the Texas Rules of Appellate

Procedure and appellant’s motion for extension of time to file brief.         Appellant is

proceeding pro se, has received a copy of the clerk’s record, and states the clerk’s record

is incomplete.
       This situation requires us to effectuate our responsibility to avoid further delay and

to preserve the parties’ rights.    See TEX. R. APP. P. 37.3(a)(1).      Accordingly, these

appeals are ABATED and the causes REMANDED to the trial court.

       Upon remand, the judge of the trial court shall immediately cause notice to be given

and conduct a hearing to determine if the clerk’s record, or any part thereof, has been lost

or destroyed, and shall make appropriate findings under Tex. R. App. P. 34.5(e), if

necessary. Otherwise, the court shall determine what steps are necessary to ensure the

prompt preparation of a complete clerk’s record, and shall enter any orders required to

avoid further delay and to preserve the parties’ rights. If a filing designated for inclusion

in the clerk’s record has been lost or destroyed and the parties cannot agree, by written

stipulation, for a copy of that item to be included in a supplemental record, the trial court

shall determine what constitutes an accurate copy of the missing item and order it to be

included in the clerk’s supplemental record. If the clerk’s record is determined to be

complete, the trial court shall notify this Court as to the date upon which the entire

appellate record was made available to appellant.

       The trial court shall prepare and file its findings and orders and cause them to be

included in a supplemental clerk's record which should be submitted to the Clerk of this

Court within thirty days from the date of this order. Appellant’s motion to direct the trial

court to correct remediable errors pursuant to Rule 44.4 of the Texas Rules of Appellate

Procedure and motion for extension of time to file the brief are CARRIED WITH THE

CASE.

       IT IS SO ORDERED.

                                                         PER CURIAM
                                             2
Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
14th day of May, 2014.




                           3